Citation Nr: 0936423	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  04-01 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an allergic 
disability, including respiratory diagnoses.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a low back disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a neck injury.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left foot disability.
 
5.  Entitlement to service connection for a neck injury.

6.  Entitlement to service connection for a left foot 
disability.

7.  Entitlement to an effective date prior to November 14, 
2008, for the assignment of a 30 percent evaluation for 
service-connected xerotic eczema disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1979 to February 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in February 2003 and 
March 2009 issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  

In November 2006 and May 2009, the Board remanded the case to 
the RO, via the Appeals Management Center (AMC), for further 
development and adjudicative action.  After completion of the 
necessary development, and in accordance with appellant 
procedures, the case was then returned to the Board for 
further appellate review.

In May 2006 and June 2009, the Veteran testified at separate 
video conference hearings before Veterans Law Judges held at 
the RO.  Transcripts of these hearing have been associated 
with the claims file.  

The issue of service connection for an allergic disability 
and an earlier effective date for the assignment of a 30 
percent evaluation for service-connected xerotic eczema being 
remanded are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In February 1998, the RO denied entitlement to service 
connection for a low back disorder, neck injury, and left 
foot disability.  The Veteran did not perfect an appeal of 
that decision.

2.  Evidence received since the February 1998 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for a low back 
disability and does not raise a reasonable possibility of 
substantiating the claim.

3.  Evidence received since the February 1998 rating decision 
does relate to an unestablished fact necessary to 
substantiate the claims for service connection for a neck 
injury and a left foot disability, and raises a reasonable 
possibility of substantiating the claims.

4.  The evidence of record does not show that the Veteran's 
current neck disorder is etiologically related to her period 
of active service.

5.  The evidence of record does not show that the Veteran's 
current left foot disorder is etiologically related to her 
period of active service.


CONCLUSIONS OF LAW

1.  The February 1998 RO decision which denied the Veteran's 
claims of entitlement to service connection for a low back 
disability, a neck injury, and a left foot disability is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.104(a); 20.1103 (2008).

2.  Subsequent to the February 1998 RO decision, new and 
material evidence has not been received to reopen the claim 
for service connection for a low back disability.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(a) (2008).

3.  Subsequent to the February 1998 RO decision, new and 
material evidence sufficient to reopen the claim for service 
connection for a neck injury and a left foot disability has 
been received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156(a) (2008).

4.  The criteria for service connection for a neck injury 
have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

5.  The criteria for service connection for a left foot 
disability have not been met.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court held that the 
Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

By letters dated in October 2002, April 2005, and January 
2008, the Veteran was notified of the information and 
evidence necessary to substantiate her claims.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  VA told the Veteran what 
information she needed to provide, and what information and 
evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that VA has satisfied the 
requirements of the VCAA.  


VA satisfied the notice requirements under Dingess by letter 
dated in January 2008, wherein VA informed the Veteran as to 
the type of evidence necessary to establish a disability 
rating or effective date.  Adequate notice has been provided 
to the Veteran prior to the transfer and certification of her 
case to the Board, and thus, compliance with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
met.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; and (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 
 
With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicates" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

While the Board is reopening the claims for service 
connection for a neck injury and a left foot disability 
below, there is no duty on the part of VA to provide a 
medical examination with respect to the Veteran's claims, 
because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the Veteran has been advised of the need to submit 
competent medical evidence indicating that she has the 
disorders in question, and further substantiating evidence 
suggestive of a linkage between her active service and her 
current disorders, if shown.  The Veteran has not done so, 
and no evidence thus supportive has otherwise been obtained.  
As will be described in greater detail below, here, as in 
Wells, the record in its whole, after due notification, 
advisement, and assistance to the appellant under the VCAA, 
does not contain competent evidence to suggest that the 
Veteran incurred said disorders in service or medical 
evidence indicating that her current low back, neck, and left 
foot disorders are related to her military service. 

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

New and Material Evidence

In this case, the Veteran asserts that she has submitted new 
and material evidence to reopen her claims of entitlement to 
service connection for a back disability, residuals of a neck 
injury, and a left foot disability, and that the evidence is 
otherwise sufficient to award service connection for these 
conditions.

The RO does appear to have reopened the Veteran's claim for 
service connection for a low back disability, as indicated in 
the October 2008 Supplemental Statement of the Case.  
However, the question of whether new and material evidence 
has been received to reopen a claim must be addressed by the 
Board regardless of any RO action.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

As a general rule, a previously denied claim shall be 
reopened and reviewed if new and material evidence is 
presented or secured with respect to that.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a 
final decision, the first inquiry is whether the evidence 
obtained after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board 
may not proceed to review the issue of whether the duty to 
assist has been fulfilled, or undertake an examination of the 
merits of the claim.  The Board will therefore undertake a de 
novo review of the new and material evidence issue.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence 
is new, but not material, the inquiry ends and the claim 
cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once 
evidence is deemed new and material, the Board can proceed to 
review the claim based on the merits and the entire evidence 
of record.

Turning to the specifics of this case, the RO denied the 
Veteran's claims for entitlement to service connection for a 
back, neck, and left foot disorder in a February 1998 rating 
decision.  At the time of the August 1976 rating decision, 
the evidence of record included the Veteran's available 
service medical records, which showed reports of the 
following:  stress fracture syndrome both heels in May 1979; 
the Veteran having hit her head in December 1979; a sore neck 
in December 1979; and a diagnosis of a possible neck strain 
in January 1980.  Also of record were private and VA 
outpatient medical treatment records, showing intermittent 
treatment for back and neck pain, along with the following 
diagnoses:  low back pain secondary to what appears to be a 
lumbar strain following a reported fall in July 1990; muscle 
spasm of the right side of the neck in July 1992; and an 
April 1995 diagnosis of disc degeneration of the lumbar 
spine. 

The Veteran filed her application to reopen the previously 
denied claims in September 2002.  

Subsequently, the RO obtained the Veteran's VA medical 
treatment records dated from August 1991 to June 2009.  An 
August 2001 treatment record shows that she was diagnosed 
with a spur of the left foot and osteoarthritis.  These 
records show intermittent reports of low back pain.  

In December 2003, the Veteran submitted a statement in which 
she described her symptomatology, along with portions of her 
service treatment records and private medical records that 
were already of record.

Private medical treatment records dated from December 1994 to 
April 2009 where obtained.  An October 2001 treatment record 
indicates that the Veteran was previously treated for 
degeneration of the lumbar spine.  An April 2009 radiology 
report shows an impression of degenerative changes of the mid 
to lower cervical spine.  

In May 2006, the Veteran testified at a video conference 
hearing before a Veterans Law Judge.  She reported that she 
injured her back during her military service and that she was 
treated for a back condition soon after separation.  The 
Veteran asserted that she injured her neck in service and 
that her left foot condition first manifested during basic 
training.  

The RO obtained the Veteran's Social Security Administration 
(SSA) records, which included portions of her VA outpatient 
treatment records previously of record, private medical 
treatment records previously of record, and private medical 
evaluations.  Along with the medical diagnoses described 
above, these records reflect intermittent reports of low back 
pain and injuries to back.  

In June 2009, the Veteran reiterated her contentions during a 
video conference hearing held before the undersigned.

Low Back Disability

After a careful review of the evidence of record, the Board 
finds that new and material evidence has not been submitted 
to reopen the claim of entitlement to service connection for 
residuals of a low back disability.  While the August 1991 to 
June 2009 VA medical treatment records and the December 1994 
to April 2009 private medical treatment records constitute 
new evidence, this evidence is not material as it does not 
establish that the Veteran's low back condition is related to 
her period of active service.  Specifically, the October 2001 
private treatment record indicating treatment for 
degeneration of the lumbar spine merely confirms that the 
Veteran has a low back condition.  This treatment record, 
however, does not give any new information that would 
substantiate her claim for service connection or otherwise 
demonstrate that her low back condition is attributed to her 
military service.  The Board finds that there continues to be 
no evidence of the claimed low back disability during service 
or a medical opinion relating said disability to the 
Veteran's period of active service.  

In this regard, the Board has no reason to doubt, and indeed 
accepts as true the Veteran's statements that she injured her 
back while on active duty.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  However, to the extent that the 
Veteran is providing specific details as to how her current 
condition is related to service, such assertions are not new 
and material or are cumulative of evidence previously of 
record.  As stated above, there continues to be no new and 
material evidence establishing that the Veteran has a low 
back disability that is etiologically related to her period 
of active service.  Thus, even if the Veteran's assertions of 
an in-service injury are true, the assertions do not 
substantiate her claim for service connection in accordance 
with VA regulations.  


Accordingly, the Board finds that the evidence received 
subsequent to the February 1998 RO decision is not new and 
material because such evidence does not relate to an 
unestablished fact and does not otherwise raise a reasonable 
possibility of substantiating the Veteran's claim.  As such, 
the appeal is denied because new and material evidence has 
not been received to reopen the Veteran's claim of 
entitlement to service connection for a low back disability.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(a).

Neck Injury and Left Foot Disability

In light of the foregoing, the Board finds that new and 
material evidence has been received to reopen the claims for 
service connection for a neck injury and a left foot 
disability.  The Veteran's claims were previously denied by 
way of the February 1998 rating decision because there was no 
evidence of a diagnosed chronic neck or foot disability in 
service or following separation.  The new evidence submitted 
since the February 1998 decision, in part, consists of the 
Veteran's testimony regarding having incurred a neck injury 
and left foot disorder in service, the VA medical records 
showing a diagnosis of a left foot spur and osteoarthritis, 
and the private medical records showing a diagnosis of 
degenerative changes of the cervical spine.  This evidence is 
clearly new as it was not previously of record and not 
previously considered.  It is also material, in that it is 
evidence regarding whether the Veteran incurred a neck injury 
and left foot disorder in-service, and whether she is 
currently diagnosed with chronic cervical spine and left foot 
conditions.  This evidence is neither cumulative nor 
redundant of other evidence and raises a reasonable 
possibility of substantiating the Veteran's claims.  
Therefore, reopening the Veteran's claims of service 
connection for a neck injury and left foot disability is in 
order.

Legal Criteria for Service Connection

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.304.  


In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  
A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain "chronic" diseases, such as 
arthritis, may also be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

After determining that all relevant evidence has been 
obtained, the Board must then assess the credibility and 
probative value of proffered evidence of record as a whole.  
See 38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




Neck Injury

Here, the Veteran has claimed that she incurred a neck injury 
during her military service.  During the June 2009 video 
conference hearing, the Veteran testified that she injured 
her neck in 1979 when she hit her head on a file cabinet.  
She asserted that she has experienced neck spasms since that 
time.  

The Veteran's service treatment records reflect post-service 
reports of neck pain during her period of active service.  A 
December 1979 record reflects her report of having hit her 
head; she was noted to have a small laceration over her left 
eye.  Service treatment records dated in December 1979 and 
January 1980 show separate reports of a sore neck and 
respective diagnoses of a muscle spasms, right upper 
trapezius and a possible neck strain.

The Veteran's VA outpatient treatment records show consistent 
reports of neck pain.  A July 1992 VA treatment record 
reflects the first documented report of neck pain following 
separation; the impression was muscle spasms, right neck/ear 
pain.  She was treated at a VA facility in October 1992 for 
left sided neck pain, at which time the assessment was 
muscoskeletal pain, likely muscle strain.  She was treated 
again at a VA medical facility for neck pain in July 1993 
after hitting her head, and was diagnosed with a muscular 
strain.  

An April 2009 private radiology report reflects a diagnosis 
of degenerative changes of the mid to lower cervical spine.  

While the record reflects that the Veteran has a current 
diagnosis of degenerative changes of the cervical spine, a 
review of the competent medical evidence does not establish 
that the Veteran's neck condition is related to her period of 
active service.  As the preponderance of the evidence is 
against the claim for service connection, the appeal is 
denied.  

In this regard, the Board acknowledges the in-service 
treatment for neck pain and the Veteran's contentions of 
having a December 1979 in-service injury when she hit her 
head on a file cabinet.  The Board finds the Veteran to be 
competent to testify as to her in-service symptoms and 
experiences.  Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  
Her report of having hit her head in-service is credible as 
it is confirmed by the service treatment records.  However, 
at the time of the incident, the Veteran did not report any 
associated neck pain and was not diagnosed with a neck 
injury.  Nonetheless, even if the Veteran's assertion of 
having a neck injury as the result of the December 1979 in-
service incident are true, there is no medical opinion of 
record relating her current neck diagnosis to the in-service 
incident, or any evidence whatsoever to suggest that her 
current condition is related to her military service.  

Moreover, degenerative changes of the cervical spine was 
neither diagnosed during service or during the Veteran's 
first year following separation.  The Board notes that a 
chronic disease need not be diagnosed during the presumptive 
period under 38 C.F.R. § 3.307(c), but if not, there must 
then be shown by acceptable medical or lay evidence, 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 
(1991).  Since the file contains no evidence establishing 
that degenerative changes of the cervical spine was diagnosed 
during service, during the Veteran's first post-service year, 
or for decades after her discharge from service, service 
connection on a presumptive basis is not warranted.

Additionally, the evidence of record is negative for a 
medical opinion relating the Veteran's current neck diagnosis 
to her period of active service.  Indeed, the April 2009 
private radiology report provides a diagnosis of a neck 
condition, but does not provide an opinion with regard to the 
etiology of the condition.  The Board reiterates that a 
veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between her military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  In this case, 
no such etiological nexus is established by competent medical 
evidence.  Thus, there is no basis to warrant service 
connection in this instance.

The Veteran herself is not competent (i.e., professionally 
qualified) to offer an opinion as to the cause or etiology of 
her claimed disability as this requires medical knowledge, 
which, the Veteran has not been shown to have.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) 
(holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is "competent to 
identify the medical condition").  Accordingly, the 
Veteran's own opinions as to the etiology of her claimed neck 
disability are of no probative value.

Additionally, the Board notes that under 38 C.F.R. § 
3.303(b), an alternative method of establishing an in-service 
condition that is etiologically related to service is through 
a demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In this case, the Veteran has asserted experiencing neck pain 
ever since her military service.  However, the medical 
evidence shows the first documented report of neck pain post-
service was not until July 1992, over twelve years following 
separation.  Thus, the Veteran's reports of continued 
symptomatology are not credible, as they are not corroborated 
by objective evidence.  Even assuming that the Veteran did 
experience neck pain prior to her first documented post-
service report, the fact remains that no neck condition was 
initially diagnosed until twenty-nine years after her 
separation from service.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Moreover, no currently manifested neck disorder has 
been etiologically linked by competent evidence to the 
Veteran's period of service and there has been no probative, 
competent medical evidence presented which even suggests a 
relationship between any currently diagnosed neck disorder 
and claimed continuity of symptomatology since service.  See 
McManaway v. West, 13 Vet. App. 60, 66 (1999) (holding that, 
where there is assertion of continuity of symptomatology 
since service, medical evidence is required to establish "a 
nexus between the continuous symptomatology and the current 
claimed condition"), vacated on other grounds sub nom.  
McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488 (1997).  Therefore, neither chronicity nor continuity of 
symptomatology since service is established.  38 C.F.R. § 
3.303(b).

Given the absence of competent evidence in support of the 
Veteran's claim, for the Board to conclude that the Veteran's 
current neck disorder is related to her period of active 
service would be speculation, and the law provides that 
service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection.  Although the Veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
See Gilbert, 1 Vet. App. at 53.

Left Foot Disability

With respect to this claim, the Veteran has asserted that her 
left foot disorder first manifested during her period of 
active service.  Having reviewed the evidence of record and 
all pertinent laws, the Board finds that the preponderance of 
the evidence is against the claim for service connection in 
this instance.  Thus the appeal must be denied.

As noted above, the Veteran's service treatment records are 
associated with the claims file.  In a May 1979 treatment 
record, she was noted to have mild edema of both heels; the 
impression was stress fracture syndrome, both heels.  Later 
that month, an X-ray of the Veteran's feet revealed no 
abnormalities.  The December 1979 report of medical 
examination shows that clinical evaluation of the feet was 
normal.  On the associated report of medical history, the 
Veteran denied having any foot trouble.

The first definitive diagnosis of a left foot condition post-
service is seen in an August 2001 VA outpatient treatment 
record, which shows a diagnosis of spur of the left foot and 
osteoarthritis.  

Of record is a February 2008 private radiology report of the 
left foot, showing that the impression was mild degenerative 
change with no acute abnormality.  

Based on the foregoing, the Board finds that the weight of 
the evidence is against the Veteran's claim for service 
connection, as there is no competent medical evidence that 
suggests a nexus between the Veteran's currently diagnosed 
left foot condition and her period of active service.  Thus, 
the appeal is denied.

Initially, the Board acknowledges the Veteran's assertion 
that she had a left foot condition during her period of 
active service.  In Barr v. Nicholson, 21 Vet. App. 303 
(2007), the United States Court of Appeals for Veterans 
Claims, citing Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), emphasized that lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the witnesses personal knowledge; see 
also 38 C.F.R. § 3.159(a)(2).  As such, the Veteran's account 
of having a left foot condition is considered competent.  
Moreover, the account is also found to be credible as the May 
1979 service treatment record reflects a diagnosis of stress 
fracture syndrome of both heels.   

However, the Veteran's subsequent service treatment records 
are entirely negative for any treatment or diagnosis relating 
to a left foot disorder.  The Veteran's December 1979 
separation report of medical examination, which was completed 
approximately two months prior to separation, is highly 
probative as to the Veteran's condition at the time nearest 
her release from active duty, as it was generated with the 
specific purpose of ascertaining the Veteran's then-physical 
condition, as opposed to her current assertion which is 
proffered in an attempt to secure VA compensation benefits.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1993) (observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of reasons for 
the Board's decision).  The December 1979 separation report 
of medical examination revealed that clinical evaluation of 
the feet was normal.  As the report is entirely negative for 
any symptoms associated with the left foot, the report weighs 
heavily against the claim.  The December 1979 separation 
report of medical examination supports a conclusion that her 
left foot condition during service resolved without any 
clinically significant residuals.

In addition, the medical evidence does not show that the 
Veteran was diagnosed with a chronic left foot condition 
during service or during the first year following her 
separation.  Indeed, the first indication of a diagnosed left 
foot condition post-service is seen in the August 2001 VA 
treatment record, which reflects a diagnosis of spur of the 
left foot and osteoarthritis.  A chronic disease need not be 
diagnosed during the presumptive period under 38 C.F.R. § 
3.307(c), but if not, there must then be shown by acceptable 
medical or lay evidence, characteristic manifestations of the 
disease to the required degree, followed without unreasonable 
time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  Since the file contains no 
evidence establishing that a chronic left foot condition was 
diagnosed during service, during the Veteran's first post-
service year, or for more than twenty years after her 
discharge from service, service connection on a presumptive 
basis is not warranted.  

The Board also reiterates that the Veteran was not diagnosed 
post-service with a definitive left foot condition, spur of 
the left foot and osteoarthritis, until August 2001.  Again, 
this diagnosis was rendered more than twenty years following 
her separation from active duty.  The Board notes that 
evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service can be 
considered as evidence against a claim.  Maxson, 230 F.3d at 
1333.

Moreover, the medical evidence of record does not contain 
competent medical evidence linking the Veteran's left foot 
condition to her military service.  Although the August 2001 
VA outpatient record shows a diagnosed left foot condition, 
the medical evidence is negative for the etiology of this 
condition or an opinion relating the foot disorder to her 
military service.  Given the absence of competent medical 
evidence in support of the Veteran's claim, for the Board to 
conclude that the Veteran has a left foot disability that is 
the result of her period of active service, would be 
speculation, and the law provides that service connection may 
not be based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  As there is no medical evidence of a nexus 
between the left foot condition to the Veteran's military 
service, there is no basis upon which service connection can 
be awarded.

The Board does not question the Veteran's sincerity in her 
belief that she has a left foot condition etiologically 
related to her period of service.  While she is certainly 
competent to relate her symptomatology and her military 
experiences, there is no evidence that she possesses the 
requisite medical training or expertise necessary to render 
her competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Accordingly, mere contentions and statements of 
the Veteran, no matter how well meaning do not constitute 
competent medical evidence.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998); See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

Based on the foregoing, in the absence of a competent medical 
opinion linking the Veteran's currently diagnosed left foot 
disorder to her military service, the Board finds that the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

New and material evidence having not been received, the claim 
of entitlement to service connection for a low back 
disability is not reopened and the appeal is denied.

New and material evidence having been received, the claim for 
service connection for a neck injury is reopened.  To this 
extent and this extent only, the appeal is granted.

New and material evidence having been received, the claim for 
service connection for a left foot disability is reopened.  
To this extent and this extent only, the appeal is granted.

Service connection for a neck injury is denied.

Service connection for a left foot disability is denied.


REMAND

Unfortunately, a remand is required with respect to the claim 
for service connection for an allergic disability and the 
claim for an earlier effective date for the assignment of a 
30 percent disability rating for service-connected xerotic 
eczema disability.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so 
that she is afforded every possible consideration.  VA has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 
C.F.R. § 3.159(c).

Allergic Disability

The Veteran has essentially contended that she has an 
allergic disability, to include respiratory diagnoses, due to 
her period of active service.  She has asserted that her 
condition first manifested in 1979.  A review of the medical 
records reflects that the Veteran has been diagnosed with 
asthma and allergic rhinitis.

By way of a brief history, the record reflects that the 
Veteran's original claim as to this issue was entitlement to 
service connection for an allergic disability, including 
respiratory and dermatological diagnoses.  As noted above, 
the Veteran's claim for service connection for allergic 
disability was remanded by the Board in November 2006 for 
additional development.  In the remand, the Board instructed 
that the Veteran undergo an appropriate VA examination to 
ascertain the nature and etiology of her allergic disability, 
to include all respiratory and dermatological diagnoses.  In 
affording the Veteran a VA examination, the Board 
specifically instructed the VA examiner to opine whether it 
was at least as likely as not that any current skin 
disability was related to the Veteran's military service.  
However, the Board inadvertently neglected to request a 
similar nexus opinion with regard to whether any of the 
Veteran's respiratory diagnoses are related to her military 
service.  Thus, when the Veteran underwent a VA respiratory 
system examination in December 2007, the VA examiner failed 
to opine as to the etiology of her asthma diagnosis or 
provide discussion of whether said condition is related to 
her military service.    

In light of the foregoing, the Board finds that additional 
development is necessary to properly assess the nature, 
extent, and etiology of the Veteran's allergic respiratory 
disorder.  The Board finds the December 2007 VA examination 
report to be inadequate with which to decide the Veteran's 
claim, as the report does not provide for a medical opinion 
specifically addressing whether the Veteran's respiratory 
condition is etiologically related to her military service.  
Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim. 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering a medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The Board 
needs additional information in order to make a determination 
as to whether the Veteran's current diagnoses are related to 
her period of active duty.  As such, on remand, a VA examiner 
should review the Veteran's claims file so that a medical 
nexus opinion may be obtained.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).




Xerotic Eczema

Here, the relevant procedural history shows that the Veteran 
was originally granted service connection for xerotic eczema 
in an October 2008 rating decision.  At that time, an 
effective date of September 20, 2008, was assigned and the 
disability was rated as noncompensable.  In a December 2008 
rating decision, the RO granted an earlier effective date for 
the Veteran's service-connected disability due to clear and 
unmistakable error; an effective date of September 20, 2002 
was assigned and the disability rating remained 
noncompensable.  In a March 2009 rating decision, the rating 
for Veteran's service-connected disability was increased to 
30 percent disabling, effective November 14, 2008.  Soon 
after, the Veteran filed a Notice of Disagreement in April 
and May of 2009 as to the assignment of the November 14, 2008 
effective date for the assignment of the 30 percent rating 
for xerotic eczema.  The RO continued the assignment of the 
November 14, 2008 effective date in a May 2009 rating 
decision.  Subsequently, during the June 2009 VA video 
conference hearing, the Veteran continued to express her 
disagreement with the currently assigned effective date for 
the 30 percent rating for xerotic eczema, and requested the 
issuance of a Statement of the Case (SOC) with respect to her 
claim.

The Board determines that the Veteran has timely filed a 
Notice of Disagreement with respect to her claim for an 
earlier effective date for the assignment of a 30 percent 
disability rating for service-connected xerotic eczema.  As 
such, the Veteran must be provided with a SOC as to this 
issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Thus, 
on remand, the Veteran and her representative should be 
provided with an appropriate SOC.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall arrange for an 
appropriate VA examiner to review the 
Veteran's claims file, to include a review 
of the Veteran's service treatment 
records, all information relevant to her 
military service, and the results of any 
clinical evaluation and/or tests.  If 
possible, this review should be performed 
by the same VA examiner who conducted the 
Veteran's December 2007 VA examination.  
Following this review, the examiner should 
opine whether it is as least as likely as 
not (50 percent or more likelihood) that 
any diagnosed respiratory allergy disorder 
is etiologically related to the Veteran's 
military service.  In rendering his or her 
opinion, the examiner is asked to discuss 
the Veteran's report of continuity of 
symptomatology since service. 

The examiner is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide the requested opinion without 
resort to pure speculation, he or she 
should so indicate and should further 
explain why an opinion cannot be rendered.

2.  Upon completion of the above tasks and 
all necessary notice and assistance 
requirements, the RO shall readjudicate 
the Veteran's claim for service connection 
for an allergic disability.  If the 
benefit sought on appeal remains denied, 
provide the Veteran and her representative 
with a Supplemental Statement of the Case 
and provide an opportunity to respond 
thereto.  Thereafter, if indicated, the 
case should be returned to the Board for 
the purpose of appellate disposition.

3.  With respect to the xerotic eczema 
claim, the RO/AMC should provide the 
Veteran and her representative with a 
Statement of the Case addressing the issue 
of entitlement to an earlier effective 
date for the assignment of a 30 percent 
disability rating for service-connected 
xerotic eczema.  The RO/AMC shall notify 
the Veteran of the time limit within which 
an adequate substantive appeal must be 
filed in order to perfect an appeal of 
this issue.   Thereafter, the issue is to 
be returned to the Board only if an 
adequate and timely substantive appeal is 
filed. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


